  Case 1:20-cv-00313-MN Document 5 Filed 03/18/20 Page 1 of 1 PageID #: 101



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

DEER CREEK ANIMAL SCIENCES, LLC,

                Plaintiff,                          C.A. No. 20-0313-MN

      v.

SCRANTON EQUITY EXCHANGE,

               Defendant.

            STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

       IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto,

through their undersigned counsel and subject to the approval of the Court, that Defendant

Scranton Equity Exchange’s time to move, answer, or otherwise respond to the Complaint is

extended through and including April 15, 2020.

/s/ Oderah C. Nwaeze                             /s/ Travis S. Hunter
Oderah C. Nwaeze (#5697)                         Travis S. Hunter (#5350)
Duane Morris LLP                                 Richards, Layton & Finger, P.A.
222 Delaware Ave.                                One Rodney Square
Suite 1600                                       920 North King Street
Wilmington, DE 19801                             Wilmington, DE 19801
(302) 657-4900                                   (302) 651-7700
onwaeze@duanemorris.com                          hunter@rlf.com

Attorney for Plaintiff                           Attorney for Defendant
Deer Creek Animal Sciences, LLC                  Scranton Equity Exchange



Dated: March 18, 2020


       SO ORDERED this            day of                       , 2020.


                                                 UNITED STATES DISTRICT JUDGE
